Hat, Juclge,
delivered the opinion of the court:
This case arises under the Dent Act, 40 Stat. 1272, and is for the amount of $13,581.47 by reason of an agreement alleged to have been entered into between the plaintiff and the United States.
In the first place it does not appear that the officer of the United States who is alleged to have made the contract had any authority to contract on the part of the United States, or to incur any liability on the part of the Government for or on account of the bread tins or the materials for their manufacture.
Under the decision in Baltimore & Ohio R. R. Co. v. United States, 261 U. S. 592, the plaintiff has no right to recover.
*281The evidence shows that the materials were used by the plaintiff in its commercial business, and if there was any loss suffered by the plaintiff it is not shown what the loss was.
The petition of the plaintiff must be dismissed. It is so ordered.
Graham, Judge; Booth, Judge; and Campbell, Chief Justice, concur.